UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YOVANNY DOMINGUEZ,
                                            19-cv-11932 (JGK)
                     Plaintiff,
                                            ORDER
          - against -

BOHEMIAN CITIZENS BENEVOLENT SOCIETY
                                                  I" l)CU\1=-:~
OF ASTORIA L . I . N. Y . , ET AL . ,             .<ECTRc .~; cA.LLY f-!Li::J
                                                  uUC#
                     Defendants.                                  -~q2,_q______ __
                                                  Dt, TE F-1-LE_O_:-.

GEORGE B . DANIELS, District Judge:

     It having been reported to this Court that the parties have

settled this action , it is , on this 3rd day of March , 2020 , hereby

ordered that this matter be discontinued with prejudice but

without costs ; provided , however , that within 30 days of the date

of this order , counsel for the plaintiff may apply by letter for

restoration of the action to the calendar of the undersigned , in

which event the action will be restored .

     Any application to reopen must be filed within thirty (30)

days of this order ; any application to reopen filed thereafter may

be denied solely on that basis .   Further, if the parties wish for

the Court to retain jurisdi ction for the purpose of enforcing any

settlement agreement , they must submit t he settlement agreement to

the Court within the same thirty - day period to be so - ordered by

the Court .   Unless the Court orders otherwise , the Court will not

retain jurisdiction to enforce a settlement agreement unless it is

made part of the public record .
     All pending motions are dismissed as moot.   All conferences

are canceled.   The Clerk of Court is directed to close this case .

SO ORDERED .

Dated:     New York, New York
           March 3, 2020



                                United        istrict Judge, Part I




                                   2
